Citation Nr: 0633609	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
October 1981 to February 1982 and service with the National 
Guard from August 1981 to August 1988, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
The Board remanded the claim for further development in 
October 2003.  Subsequent to the purported completion of this 
development, the case was returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In this case, the appellant asserts entitlement to service 
connection for a low back disorder due to an alleged injury 
he experienced while training with the National Guard.  He 
contends that he injured his back during a training exercise 
in either April 1987 or September 1987, when he fell into a 
foxhole. See October 1999 statement in support of claim; 
November 2002 BVA hearing transcript, pgs. 2-3.  He reported 
that he was taken to the hospital at that time where he was 
treated for a back strain. See October 1999 statement in 
support of claim.  Thereafter, he was released back to duty, 
where he allegedly requested and was refused light duty. Id.  
The appellant indicated that he continued on duty until he 
"severely injured himself at his civilian job as a direct 
result of the injury incurred and aggravated while on 
training in the Army National Guard." Id.  He subsequently 
underwent numerous surgeries for his lower back between 1989 
through 1999. See private medical records dated from October 
1987 to August 1993 and April 1997 to September 2000.   

In its October 2003 remand, the Board instructed the RO to 
schedule the appellant for an appropriate VA medical 
examination to assess the nature, time of onset and etiology 
of his low back condition. See October 2003 BVA remand, pgs. 
6-7.  The examiner was asked to render an opinion as to 
whether it was at least as likely as not that the appellant's 
current back disorder was of service origin or whether it was 
at least as likely as not that there was any spinal arthritis 
manifested within one year of active service discharge in 
February 1982. Id.  Such an examination was afforded to the 
appellant in October 2004.  

The examiner indicated the he reviewed the appellant's claims 
file and performed a physical examination of the appellant. 
See October 2004 VA examination report and March 2006 
addendum.  In the medical history portion of the examination 
report, the examiner stated that a review of the appellant's 
medical records showed the appellant experienced a low back 
injury in 1987. Id.  In fact, the appellant appears to have 
experienced two separate accidents resulting in back injuries 
in 1987 that are allegedly associated with his current back 
problems.  According to the appellant's statements and 
several lay "buddy" statements contained in the claims 
file, the appellant experienced his first back injury during 
a fall in 1987 while on service duty.  Thereafter, he injured 
his back during a civilian work accident in October 1987.  
The VA examiner did not discuss the appellant's October 1987 
civilian work accident at all in his report.  Instead, he 
seems to associate the documented back injury referenced in 
the appellant's medical records with the 1987 fall in 
service. Id.  

Contrary to the VA examiner's impression, the Board observes 
that none of the appellant's medical records contained in the 
claims file reflect direct treatment for the alleged 1987 
service back injury.  Rather, these records clearly indicate 
that the appellant was treated solely in connection with his 
October 1987 civilian work accident. See private medical 
records dated from October 1987 to August 1993 and April 1997 
to September 2000.  Interestingly, the appellant's post-
service medical records reflect that the appellant reported 
to his medical providers during treatment for his October 
1987 accident that he did not have previous back problems 
until the day of his October 1987 civilian work injury. See 
March 1989 medical records from S.S., M.D. ("The patient had 
no previous back problem until the day of his injury on 
10/15/87); June 1989 medical record from C.F., M.D. ("[The 
appellant] is a 26 year old male who never had problems with 
his back until 10/15/87 when he developed low back pain after 
lifting a heavy desk when employed for [his civilian 
employer]").  These records were not discussed by the VA 
examiner.  

The VA examiner ultimately diagnosed the appellant with 
chronic lumbar pain and decreased range of motion that is 
related to a lumbar fusion and multiple surgeries. October 
2004 VA examination report.  He did not specifically address 
whether the appellant's lumbar fusion and surgeries were 
related to the appellant's 1987 service injury or his October 
1987 civilian work injury; nor did he diagnose the appellant 
with spinal arthritis.    

The Board finds that the October 2004 VA examination report 
and March 2006 addendum did not answer the pertinent question 
poised by the Board in its October 2003 remand.  While it is 
clear that the appellant's low back disorder is related to 
his post-service lumbar fusion and other surgeries, the issue 
presented to the VA examiner was whether it is at least as 
likely as not that the appellant's current back condition is 
of service origin. See October 2003 BVA remand, pgs. 6-7.  
Thus, the medical question that specifically needed to be 
addressed in the October 2004 examination report was whether 
the appellant's lumbar fusion and other surgeries resulted 
from (1) a fall in service occurring in either April 1987 or 
September 1987 or (2) the appellant's documented October 1987 
civilian employment accident.  Therefore, another remand is 
required in order for this medical question to be answered 
and to assure compliance with the Board's October 2003 order. 
See Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the appellant or 
other claimant, as a matter of law, a right to compliance 
with the remand orders").  



Accordingly, the case is REMANDED for the following action:

1.  The RO should continue to ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107.  

2.  The RO should refer the appellant's 
claims file to the examiner who performed 
the appellant's October 2004 examination (if 
available), or another appropriately 
qualified examiner, to obtain clarification 
of the October 2004 VA   examination report.  
The examiner must notate in his or her 
report that the claims file was made 
available and reviewed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the appellant's 
current back disorder and back surgeries 
resulted from either a fall in service in 
April 1987 or September 1987 or resulted 
from the appellant's October 1987 civilian 
employment accident.  If no opinion can be 
rendered, please explain why this is not 
possible. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LORI WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


